Citation Nr: 9901666	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  98-01 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased disability evaluation for 
residuals of fracture of L3, currently evaluated as 10 
percent disabling.

2. Entitlement to an increased (compensable) disability 
evaluation for residuals of a scar on the back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to March 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision dated in September 1996, by 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

Review of the record reveals that the appellant has requested 
a hearing before the Board.  In October 1998, the Board 
attempted to clarify whether the appellant still desired a 
hearing; however, there was no response to the Boards 
correspondence.  

In view of the appellants previous request and his failure 
to respond to the October 1998 correspondence, the Board 
concludes that his request for a hearing remains in effect 
and this case is therefore REMANDED for the following action:

1.  The appellant and his representative 
should be provided an opportunity to 
submit additional evidence and/or 
argument in support of the claim on 
appeal.

2.  The RO should schedule the appellant 
for a hearing before a Member of the 
Board at the regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
